DETAILED ACTION
Claims 1-19 are presented for examination.
Claims 20-22 are cancelled.
Claims 1, 6, and 8-15 were amended.
This is a Final Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al. (US 2011/0131499) in view of Pulsipher et al. (US 2003/0120710)  

1.   Ferris teaches, A method comprising:
by a computing device, receiving a request for a task to be performed in a virtualized environment (Paragraph 18 – teaches receiving a request in a virtualized environment);
requesting the task be performed by each host machine in the set of host machines within a predetermined time period (Paragraph 18 – teaches a request made to a set of virtual machines, based on a specified period of time);
receiving feedback from each host machine in the set of host machines, the respective feedback corresponding to a progress of each respective host machine in performing the task (Paragraph 14 – receiving report based on the initiated tasks);
aggregating the feedback from each host machine into a single parent task upon determining that each host machine completed the task in the predetermined time period (Fig 4: Paragraphs 39, 41, 51 & 52 – teach aggregating and generating reports from the host machines based on the task completion), or indicating that the single parent task failed upon determining that at least a subset of the set of host machines failed to complete the task within the predetermined time period.
Ferris does not teach or disclose, the feedback corresponding to the progress of each host machine’s individual task for the request and a reference to the parent task and … combining the progress of each of the plurality of host machines in performing the task; and 
sending only the parent task to a client computing device.
(Paragraph 33, 75, 93 and 151) – teaches aggregating statistics from progeny tasks and jobs to their ancestor jobs, thereby allowing for progress of job to be monitor in real-time); and 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Olsson’s invention to allow for the displaying a progress of tasks being completed as taught by Pulsipher because both the prior arts are in the same field of endeavor of distributed processing in a virtualized environment utilizing computer based task management.  This would allow Ferris’s invention the ability to monitor progress of tasks while the task is being completed (Paragraph 151, Pulsipher).

2.    The combination of Ferris/Pulsipher teaches, The method of Claim 1, further comprising:
in response to receiving the request, determining whether any host machine in the set of host machines cannot perform the task; if a particular host machine in the set of host machines cannot perform the task (Paragraph 38 – teaches an error state where work could not be completed, Pulsipher), sending a notification to the client computing device that the task cannot be performed with respect to the particular host machine; (Paragraph 151 – teaches monitoring progress in real-time and any errors can be recognized and job restarted, an example would be if a host device is not able to perform the job this issue can be recognized and fixed, Pulsipher)

3.    The combination of Ferris/Pulsipher teaches, The method of Claim 1, furthermore comprising receiving a bulk selection request for host machines spanning nodes, clusters and capabilities (Abstract, Paragraph 2 – teaches that the request for instantiation of a set of VMs resources in a cloud environment are not limited to any type of computing system therefore can be construed to be a bulk selection request, Ferris)

4.    The combination of Ferris/Pulsipher teaches, The method of Claim 1, further comprising providing a single handle to the client computer device for tracking host machines in a hierarchical fashion (Abstract, Job and task tracking requires a single handle to be able to track and link the required tasks, Pulsipher).

5.    The combination of Ferris/Pulsipher teaches, The method of Claim 1, further comprising filtering out host machines that do not support an action prior to submission of the action (Title, Abstract and Paragraphs 10, 24& 89 – teaches a hierarchical logging structure, a mechanism for aggregation hierarchy that associated jobs and tasks as well as environments that the jobs are executed in, thereby along for filtering out machines or allocating jobs to the proper VM, Pulsipher)

6.    The combination of Ferris/Pulsipher teaches, The method of Claim 1, wherein each host machine includes a hypervisor, a virtual machine (VM) and a VM controller (Paragraph 29 –  virtual machines with a VMM to monitor the machine and controller to control, Ferris)


determining that the predetermined time period has elapsed; in response to the determining that the predetermined time period has elapsed, determining whether any host machine in the set of host machines has not finished the task (Paragraphs 75 and 151 – teaches monitoring progress in real-time and any errors can be recognized and job restarted, Pulsipher, the combination would teach that if a host device is not able to perform the job this issue can be recognized and fixed, Pulsipher)

10.	The combination of Ferris/Pulsipher teaches, The computer-readable non-transitory storage media of Claim 8, wherein the processor further executes the computer-readable instructions to resume comprising resuming execution of the task after network downtime. (Paragraph 105 – teaches restarting of jobs after a hardware fail (downtime), Pulsipher)

11. 	The combination of Ferris/Pulsipher teaches, The computer-readable non-transitory storage media of Claim 8, wherein the processor further executes the computer-readable instructions to perform comprising performing heterogeneous actions on selected host machines (Fig 1: Cloud network monitoring, Ferris; Ferris explicitly does not call this a heterogeneous system however, its well-known that cloud computing could incorporate heterogeneous systems and would be obvious to combine even if not explicitly recited)

Claims 8, 12-19 are respectively similar to claims 1-7 and 10-11 hence rejected similarly.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159